Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 3, 2020

                                       No. 04-19-00778-CR

                                   THE STATE OF TEXAS,
                                         Appellant

                                                 v.

                                       Vivian LAMPKIN,
                                            Appellee

                  From the County Court at Law No. 12, Bexar County, Texas
                                   Trial Court No. 601339
                              Yolanda T. Huff, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due March 2, 2020. On March 2, 2020, appellant filed a
motion requesting an extension of time to file the brief until April 1, 2020, for a total extension
of 30 days. After consideration, we GRANT the motion and ORDER appellant to file its brief
by April 1, 2020.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court